37 F.3d 1503NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Wayne Morris HUFF, Appellant,v.UNITED STATES of America, Appellee.
No. 94-1799.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 28, 1994.Filed:  October 12, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Wayne Morris Huff appeals from the District Court's1 order denying his 28 U.S.C. Sec. 2255 motion.  Huff asserted interrelated jurisdictional and selective-prosecution claims.  We have carefully reviewed the record and the parties' briefs and conclude that no error of law appears.  Accordingly, we affirm the judgment of the District Court for the reasons set forth in its opinion.  See 8th Cir.  R. 47B.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota